Exhibit 10.5

FOURTH AMENDMENT TO LOAN AGREEMENT AND SETTLEMENT AGREEMENT

(Loan A)

THIS FOURTH AMENDMENT TO LOAN AGREEMENT AND SETTLEMENT AGREEMENT (this
“Agreement”) is made as of August 30, 2010, by and between SUNRISE CONNECTICUT
AVENUE ASSISTED LIVING L.L.C., a limited liability company organized and
existing under the laws of the Commonwealth of Virginia (the “Borrower”) and
CHEVY CHASE BANK, a division of Capital One, N.A. (“Agent” or in its individual
capacity, “Chevy Chase”), as Agent for the lenders party hereto (individually a
“Lender” and collectively, “Lenders”).

RECITALS

A. Borrower obtained a loan from the Lenders in the maximum principal amount of
Thirty Million and No/Dollars ($30,000,000.00) (“Loan A”) which was advanced
pursuant to the provisions of a certain Loan Agreement dated August 28, 2007 by
and between the Borrower and the Lenders, as amended by that certain First
Amendment to Loan Agreement dated April 15, 2008, that certain Second Amendment
to Loan Agreement dated August 28, 2009 and that certain Third Amendment to Loan
Agreement and Settlement Agreement (the “Third Amendment”) dated December 2,
2009 (the same, as amended by this Agreement and as amended, modified, restated,
substituted, extended and renewed at any time and from time to time, the “Loan
Agreement”).

B. Loan A is evidenced by, and repaid with interest in accordance with the
provisions of (i) a Deed of Trust Note A dated August 28, 2007 from the Borrower
payable to Chevy Chase in the principal amount of Twenty Million and No/Dollars
($20,000,000.00), as amended by that certain First Amendment to Deed of Trust
Note A dated August 28, 2009, that certain Second Amendment to Deed of Trust
Note A dated December 2, 2009 and that certain Third Amendment to Deed of Trust
Note A dated of even date herewith (as amended, modified, restated, substituted,
extended and renewed at anytime and from time to time, the “Chevy Chase Note”)
and (ii) a Deed of Trust Note A dated August 28, 2007 from the Borrower payable
to M.B. Financial Bank, N.A., a national banking association in the principal
amount of Ten Million and No/Dollars ($10,000,000.00), as amended by that
certain First Amendment to Deed of Trust Note A dated August 28, 2009 that
certain Second Amendment to Deed of Trust Note A dated December 2, 2009 and that
certain Third Amendment to Deed of Trust Note A dated of even date herewith (as
amended, modified, restated, substituted, extended and renewed at anytime and
from time to time, the “MB Financial Note” and, collectively with Chevy Chase
Note, the “Notes”).

C. In connection with the Third Amendment, Borrower made a principal curtailment
of Loan A in the amount of Five Million Dollars ($5,000,000) and accordingly,
the maximum principal amount of Loan A was reduced from Thirty Million Dollars
($30,000,000) to Twenty-Four Million Five Hundred Thirty-Eight Thousand Dollars
($24,538,000).



--------------------------------------------------------------------------------

D. Loan A is guaranteed by Sunrise Senior Living, Inc. a Delaware corporation
(“Guarantor”), pursuant to the terms of that certain Guaranty of Payment dated
August 28, 2007, as amended by that certain First Amendment to Guaranty of
Payment dated September 8, 2008, that certain Second Amendment to Guaranty of
Payment dated August 28, 2009 and that certain Third Amendment to Guaranty of
Payment dated of even date herewith (as amended, modified, restated,
substituted, extended and renewed at anytime and from time to time, the
“Guaranty”).

E. The current outstanding principal balance of Loan A is Twenty-Four Million
Two Hundred Forty-One Thousand Dollars ($24,241,000). In connection with and in
consideration of all the terms, conditions and settlements of this Agreement,
the Borrower shall make a principal curtailment of Loan A in the amount of Five
Million Dollars ($5,000,000) and Agent acknowledges that Guarantor has entered
into that certain Restructure Term Sheet dated October 22, 2009 among Guarantor
and certain lenders more particularly described therein (the “Restructure Term
Sheet”).

F. The Borrower has requested and the Agent has agreed to (i) reduce the maximum
principal amount of Loan A from Twenty-Four Million Five Hundred Thirty-Eight
Thousand Dollars ($24,538,000) to Nineteen Million Two Hundred Forty-One
Thousand Dollars ($19,241,000), (ii) revise the occupancy requirement and
(iii) make such other changes and settlements as more particularly set forth
herein.

AGREEMENTS

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, Borrower and Lender
agree as follows:

1. Borrower and Agent agree that the Recitals above are a part of this
Agreement. Unless otherwise expressly defined in this Agreement, terms defined
in the Loan Agreement shall have the same meaning under this Agreement.

2. The parties hereto acknowledge and agree that from and after the date hereof,
the maximum principal amount of the Loan shall be Nineteen Million Two Hundred
Forty-One Thousand Dollars ($19,241,000). All references contained in the Loan
Agreement to “Twenty-Four Million Five Hundred Thirty-Eight Thousand Dollars”
shall be read as “Nineteen Million Two Hundred Forty-One Thousand Dollars” and
all references to the amount “$24,538,000” shall be read as “$19,241,000”.

3. Section 7.30 (Occupancy Covenant) is hereby amended and restated in its
entirety as follows:

“7.30 Occupancy Covenant.

 

2



--------------------------------------------------------------------------------

Commencing with the quarter ending March 31, 2010, Borrower shall maintain at
all times, tested as of the end of each fiscal quarter during the term of the
Loan, a minimum average daily occupancy of eighty percent (80%), measured on the
basis of the one hundred and twelve (112) beds in the Facility.”

4. The parties hereto acknowledge and agree that this Agreement represents a
settlement agreement between the parties only as to the maturity of Loan A and
this Agreement does not represent a settlement agreement between the parties as
to any other obligations of Borrower or Guarantor under Loan A or pursuant to
the Financing Documents or as to Loan A or Loan B as a whole.

5. Borrower hereby issues, ratifies and confirms the representations, warranties
and covenants contained in the Loan Agreement, as amended or waived hereby.
Borrower agrees that this Agreement is not intended to and shall not cause a
novation with respect to any or all of the obligations of Borrower under the
Loan Agreement. Except as expressly modified herein, the terms, provisions and
covenants of the Loan Agreement are in all other respects hereby ratified and
confirmed and remain in full force and effect.

6. The Borrower shall pay at the time this Agreement is executed and delivered
all fees, commissions, costs, charges, taxes and other expenses incurred by the
Agent and its counsel in connection with this Agreement, including, but not
limited to, a commitment fee in the aggregate amount of Seventy-Three Thousand
One Hundred Two and No/100 Dollars ($73,102.00) (the “Commitment Fee”) for Loan
A and Loan B, $18,275.50 of which Commitment Fee is due and payable to MB
Financial Bank, N.A and $54,826.50 of which Commitment Fee is due and payable to
Agent, and the reasonable fees and expenses of the Agent’s counsel and all
recording fees, taxes and charges. Borrower hereby agrees to pay all appraisal
and appraisal review costs and expenses incurred by Agent in connection with a
new appraisal of the Property ordered by Agent.

7. Nothing in this Agreement nor any subsequent conduct, actions, settlements or
accommodations made by Lender shall constitute a waiver, amendment or
termination of the terms, conditions, rights or remedies that Lender holds under
the Financing Documents or in regard to any other direct or indirect obligation
of Borrower to Lender. No failure or delay on the part of Lender in the exercise
of any right, power or remedy shall operate as a waiver thereof or of any past,
present or future defaults of Borrower, nor shall any single or partial exercise
of any right, power or remedy or subsequent conduct, actions or accommodations
made by Lender preclude any other or further exercise thereof, or the exercise
of any other right, power or remedy. Lender expressly reserves and preserves all
of its rights and remedies provided to it under the Financing Documents and
available by law or in equity. No notice to or demand upon Borrower in any
instance shall, in itself, entitle such party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the right of
Lender to any other or further action in any circumstance without notice or
demand. Borrower hereby acknowledges and agrees that Borrower has no offsets,
defenses, claims or counterclaims against (i) Lender, (ii) any obligations owed
to Lender under the Financing Documents or (iii) Lender’s respective officers,
directors, employees, attorneys, representatives, predecessors, successors and
assigns (the foregoing jointly “Lender’s Representatives”) with respect to Loan
A, the Financing

 

3



--------------------------------------------------------------------------------

Documents, or this Agreement, and that if Borrower now has, or ever did have,
any such offsets, defenses, claims, or counterclaims against Lender or Lender’s
Representatives, whether known or unknown, all of them are hereby expressly
waived, released, acquitted and forever discharged and Borrower hereby releases
Lender and Lender’s Representatives from any liability therefor.

8. This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument. Borrower agrees that Agent may rely on a telecopy of any signature
of Borrower. Agent agrees that Borrower may rely on a telecopy of this Agreement
executed by Agent.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Agent have executed this Agreement under seal
as of the date and year first written above.

 

  BORROWER:   WITNESS OR ATTEST:   SUNRISE CONNECTICUT AVENUE ASSISTED LIVING,
L.L.C.   By:   Sunrise Senior Living Investments, Inc., its sole Member

/s/ J. Milligan

    By:  

/s/ Julie Pangelinan

  (SEAL)       Julie Pangelinan         Vice President and Treasurer  

COMMONWEALTH OF VIRGINIA, COUNTY OF FAIRFAX, TO WIT:

On August 30, 2010, before me, Uma Singh, a Notary Public in and for the
Commonwealth shown above, appeared Julie Pangelinan personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose
signature is subscribed to the within instrument, and acknowledged to me that
she executed the same in her authorized capacity as Vice President of Sunrise
Senior Living Investments, Inc., sole Member of Sunrise Connecticut Avenue
Assisted Living, L.L.C., and that by her signature on the instrument the entity
upon behalf of which she acted, executed the instrument.

WITNESS my hand and official seal.

 

/s/ Uma Singh

Notary Public

My Commission Expires: May 31, 2014

My Notarial Registration Number is: 7328815



--------------------------------------------------------------------------------

  AGENT:   WITNESS:   CHEVY CHASE BANK, as Agent and Lender, a division of
Capital One, N.A.

[ILLEGIBLE]

  By:  

/s/ Claude R. Sanders

  (SEAL)     Claude R. Sanders       Senior Vice President  

COMMONWEALTH/STATE OF MARYLAND, COUNTY/CITY OF PRINCE GEORGE, TO WIT:

On August 30, 2010, before me, Desrine Kelly, a Notary Public in and for the
Commonwealth shown above, appeared Claude R. Sanders, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose
signature is subscribed to the within instrument, and acknowledged to me that he
executed the same in his authorized capacity as Senior Vice President of Chevy
Chase Bank, a division of Capital One, N.A., and that by his signature on the
instrument the entity upon behalf of which he acted, executed the instrument.

WITNESS my hand and official seal.

 

/s/ Desrine Kelly

Notary Public

My Commission Expires: 05-02-2011

My Notarial Registration Number is:                 